Case 1:19-cr-10104-ADB Document 268-1 Filed 09/11/20 Page 1 of 4

June 20, 2020

The Honorable Judge Allison D Burroughs
United States District Judge

United States District court of Massachusetts
Moakley Federal Courthouse

Boston, Ma 02210

RE: Diovanni M.Carter

Dear Judge Burroughs:

My name is Nancy Carter. |am Diovanni’s paternal grandmother and | live in
Brockton, Massachusetts

| am employed as a Case Manager for Priority Professional Care, an Adult Foster
Care Agency in Boston.

Diovanni is my first grandson and | have been a part of his life since he was two
weeks old to this present day. Diovanni respects me as a mother and his
grandmother. | have always provided guidance, emotional support, and financial
assistance throughout his entire life.

When Diovanni was a child | took him to church on Sundays and the involvement
in church has sustained his belief in God even as an adult.

EXHIBIT 1
Case 1:19-cr-10104-ADB Document 268-1 Filed 09/11/20 Page 2 of 4

Diovanni is a reliable person. When he was employed he prepared himself to be
to work on time by preparing the night before. For several years he worked for
Express Services, a temporary agency.

Diovanni is a courteous person. He shows appreciation and is grateful for
whatever one does for him.

He is a calm person and he enjoys a quiet peaceful environment.

Diovanni has the potential of uplifting of uplifting himself and becoming a role
model for his children

Diovanni’s childhood relationship with his parents was not a positive one.

His self esteem and mental capacity remain intact in spite of those negative
relationships.

Diovanni has been unsuccessful in building a positive relationship with his
parents.

Emotionally, they were not available to him as a child and as of today nothing has
change with either parent.

Diovanni mother was less than 18 years old when he was born, and her
adolescent years were full of turmoil.

Diovanni’s mother has a history of psychiatric hospitalizations. The last hospital
admission was less than six years ago.

Diovanni is athletic inclined. He played Pop Warner football for several years
The team won the New England title and went to the national playoff in Florida.
Diovanni presented his first major problem at age 16.

Prior to the above problem, The Department of Social Service was involved with
the parents because a51 A report was filed for abuse and daycare and parenting
 

Case 1:19-cr-10104-ADB Document 268-1 Filed 09/11/20 Page 3 of 4

service was provided but there were poor compliance and eventually the case
was Closed.

His mother is not currently permitted to visit him at the Plymouth Correctional
Facility.

Diovanni speaks of wanting a better relationship with his children than the one
he had with his parents.

The negative relationship with his parents is troubling and | believe he needs
counseling if possible.

Diovanni has shown a strong interest and desire to be a caring and involved
parent to his children. .

Diovanni is interested and concerned about the welfare of his children, their
upbringing, education, and stability.

Diovanni speaks to his children daily or he would ask me or their mother about
them including school performance and home work.

Performance and home work. He will ask about the youngest sleeping pattern and
growth activities.

The mother and children are residing with me because the apartment they were
residing in is no longer affordable.

The father’s absence has had a negative impact on the oldest child’s and school
performance and he is in counseling.

Your Honor, | am asking that you please impose a lenient sentence on Diovanni.

My grandson has suffered emotional abuse since birth at the hands of parents
who were incapable and unprepared to care for him properly. He has struggled to
overcome that upbringing. While he has gotten into legal trouble a number of
times over the years. | believe he has matured since his most recent

incarceration in this case and is finally ready to change for the better.
Case 1:19-cr-10104-ADB Document 268-1 Filed 09/11/20 Page 4 of 4

| am asking you to please allow him to return to society and to his children. He
needs to get into a skill based program so that he can develop some life skills to
financially support himself and children. We

Know from statistics about the crushing impact that long term incarceration has
on Black American men and their children.

Diovanni_ has an interest in becoming an electrician and plans to enroll in Martin
Electrical School in Norwood Ma once he completes his sentence.

My grandson needs to be home so that he can provide guidance to his children as
they grow.

Finally, | am asking if possible Diovanni to be place in a facility close to
Massachusetts so that visitation with his children can continue. Thank you for
your consideration.

Respectfully,
IP Carter :
